Mb. Chief Justice Hebnández
delivered the opinion of the court.
On October 19 of last year the Succession of Fuster, of which Leonor and Rafael Fuster y Blien are members, presented in the Registry of Property of Gruayama a certified copy of a decision rendered on the day before by the municipal court of that city ordering the conversion into a record of dominion title the record of possessory title to three properties situated within the municipal district of that town, one of them being country property and the other two city properties.
*122Tlie registrar made the change ordered as to the country property hut refused to do so as to the two city properties, giving his reasons therefor in the following decision:
“The change ordered in the foregoing document is made as to-the country property by a marginal note to the first entry of property number 981 on page 226 of volume 18 of G-uayama, and denied as to the two houses because it appears in the registry that they are-erected upon lots belonging to this municipality. Guayama, October-29, 1912. Felipe Cuchí Arnau, Registrar.”
This decision is submitted to our consideration in an administrative appeal taken from that part thereof which relates to the two city properties.
In order to have a better understanding of tlie case we ásked the Registrar of Property of Guayama to furnish us with a certified copy of the record of the possessory title of the two properties in question, and the certificate sent up tons shows that Rafael Fuster y Aguiló, ancestor of the appellant succession, brought possessory title proceedings in the-old Court of First Instance of Guayama to establish his. ownership to the two buildings in question which he acquired by building them with his own money upon lots granted to him by the municipality of Guayama, which proceedings were approved by an order dated September 26, 1895, by virtue whereof the possessory titles to both properties were recorded in the said registry in favor of Rafael Fuster y Aguiló on the 15th of the following October, due reservation having been made for the rights of third persons with better titles.
In view of the fact that in the application for a proceeding-to establish possessory title it was clearly expressed that the properties were acquired with the applicant’s own funds, upon a lot granted by the municipality and that the evidence introduced tended to show that the possessory title thereto was in Rafael Fuster y Aguiló, there can be no doubt that, the possessory title approved by the Court of First Instance, .of Guayama and recorded in the registry had reference to-*123the houses built upon lots of the municipality of G-uayama and not to the lots themselves which belonged to and were possessed by said municipality.
The record of the possessory title to said two houses was made, therefore, in favor of Eafael Fuster y Aguiló without its being shown that the ownership of the lots on which the two houses were erected was recorded in favor of the municipality of Guayama, and it would be useless to discuss here whether or not the record of the possessory title to the two houses, in the absence of a record as to the lots, is null and void, because as the record of the possessory title to both buildings is a fact, the record is under the protection of the courts, and to them alone is given the power to decide, in a proper action, the legality or illegality of the entries made in the record, according to the decisions of the General Directorate of Eegistries of Spain of September 7, 1883, May 7 and June 15, 1884, November 19 and December 17, 1885, February 11,1887, MayT, 1890 and June 21,1891.
This doctrine has been upheld by us in previous cases.
The record of the possessory title to the two houses will be the basis for our decision of this appeal.
Now, that record of the possessory title to the two houses, which does not include the lots of the municipality of Gua-yama whereon they are erected, i^ what the municipal court of that city ordered converted into a dominion title record by decree of October 18 last, and the registrar should have complied with that order which was made by the Municipal Coi3rt of Guayama within the limits of its jurisdiction.
If it appears from the registry that the houses are erected upon lots of the municipality of Guayama it is evident that the conversion of the possessory title record to the two houses into a dominion title record affects only the houses and not the lots of the municipality of Guayama upon which the appellant’s ancestor acknowledged that his houses were erected.
For the reasons stated, in so far as the denial of the conversion of the possessory titfe record to the two houses into a *124dominion title record is concerned, tlie decision appealed from should be reversed, although under no circumstances shall snch conversion affect the two lots of the municipality of Cruayama upon which the houses are erected.

Reversed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.